DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Claim Objections
Claims 1 and 45 are objected to because of the following informalities:  
In claim 1, at line 9:  “or any combination thereof” should be changed to --and any combination thereof-- for proper Markush group format.
In claim 45, at line 3:  “or a metal membrane” should be changed to --and a metal membrane” for proper Markush group format.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 6, 7, 27, 31, 33, and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 7, 27, 31, 33, and 37-46, the recitation of “An/The ammonia decomposition catalyst system” in the preamble of the claims is unclear.  As noted from Applicant’s specification, the “ammonia decomposition catalyst system” refers to a catalyst system including a catalyst component and a support material (see, e.g., paragraph [0023]).  However, claim 1 now recites “an ammonia source”, “a reactor”, “a first heat exchanger”, and “a hydrogen selective membrane”; and new claims 41-46 further recite “a hydrogen collection tank”, “a fuel cell”, “a second heat exchanger”, and additional features of the hydrogen selective membrane.  These elements are components of “a hydrogen formation system” as shown in FIG. 1, and not the “catalyst system” (see specification at paragraph [0050]).  The preamble of the claims should therefore be changed to, for example, “An/The hydrogen formation system”.  The Examiner further suggests inserting the phrase --an ammonia decomposition catalyst system comprising-- before “a support material” in claim 1 (at line 5).
	Regarding claim 1, the recitation of “the catalyst” (at lines 19-20, twice recited) lacks proper positive antecedent basis.
	Regarding claims 41 and 42, the recitation of “a first side of the hydrogen selective membrane” is unclear because it is unclear as to which side of the membrane-- a permeate side or a retentate side, should be considered “a first side”.  As best understood from the disclosure, the “first side” is a permeate side of the membrane, since hydrogen 3 is pumped and collected at 12, or fed to a fuel cell (see FIG. 1; specification at paragraph [0050]).
	Regarding claim 44, the recitation of “a second side of the hydrogen selective membrane” is unclear because it is unclear as to which side of the membrane-- a permeate side or a retentate side, should be considered “a second side”.  Also, the recitation of a further “second side” is unclear because the claims have not yet specified “a first side” (see claims 1 and 43).  As best understood from the disclosure, the “second side” is a retentate side of the membrane, since nitrogen flow 6 is utilized to pre-heat the ammonia flow 1 via a heat exchanger, as shown (see FIG. 1; specification at paragraph [0050]).
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 31, 33, 37-40, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 3,451,783) in view of Kataoka et al. (JP 10-85601 A) and LV et al. (CN 1506300 A).  
Collins discloses a hydrogen formation apparatus (see Figure) comprising:
an ammonia source (i.e., liquid ammonia from a source (not shown) to an inlet conduit 30; see column 4, lines 37-40); 
a reactor (i.e., a dissociation retort 12) fluidly connected to the ammonia source (i.e., via a conduit 15 conveying vaporized ammonia) such that ammonia flows from the ammonia source to the reactor;
an ammonia decomposition catalyst system (see column 5, lines 22-30) within the reactor 12, the ammonia decomposition catalyst system comprising a support material that is an inorganic oxide (i.e., alumina) and a catalyst component carried on the support material, wherein the catalyst component comprises ruthenium in an amount less than 4 wt.% of the catalyst system (i.e., a suitable ammonia dissociation catalyst is a ruthenium catalyst comprising 0.5% ruthenium supported on particles of the alumina);
a hydrogen selective membrane (i.e., a purifying unit 13 containing tubes of palladium alloy; see column 4, lines 14-18; column 6, lines 5-14) fluidly connected to the catalyst system in the reactor 12 such that reaction product from the catalyst system (i.e., a gas mixture of hydrogen, nitrogen, and any impurities through conduits 16, 17; see column 3, lines 24-37) contacts the hydrogen selective membrane; wherein the hydrogen selective membrane is a metal membrane that comprises palladium (i.e., a palladium alloy);
a first heat exchanger 11 (see column 3, lines 58-64) located between the ammonia source 30 and the reactor 12 and configured to heat the ammonia; and
a second heat exchanger (i.e., a vaporizer 10) located between the ammonia source 30 and the reactor 12 and configured to heat the ammonia; wherein the second heat exchanger 10 is fluidly connected to a second side of the hydrogen selective membrane 13 (i.e., the vaporizer 10 contains a coiled portion 24a of a conduit 24 for an off gas from the purifying unit 13, so that the off gas can give up heat to the liquid ammonia in the vaporizer; see column 4, lines 14-25).
Collins fails to disclose the claimed ammonia decomposition catalyst system in which the catalyst component additionally comprises:
(i)	a promotor comprising an alkali metal, wherein the promotor is present in an amount of from about 5 wt.% to about 20 wt.% of the catalyst system; and
(ii)	at least one additional metal selected from the group consisting of magnesium, calcium, hafnium, scandium, rhenium, strontium, yttrium, and combinations thereof; wherein the ruthenium and the at least one additional metal are present in a weight ratio to one another of from about 8:1 to about 1:8.
With respect to feature (i), Kataoka et al. discloses an ammonia decomposition catalyst system (i.e., an ammonia decomposition catalyst; see machine translation) comprising: a support material (see paragraph [0018]: “As the carrier in the present catalyst… Examples thereof include alumina, silica, silica-alumina, activated carbon, titania, and magnesia… a particularly suitable support is alumina.”; see also Table 1 at paragraph [0054], which presents Examples 1-4 having a support material comprising Al2O3); and a catalyst component carried on the support material, the catalyst component comprising ruthenium in an amount of less than 4 wt.% (see paragraph [0018]: “In the present catalyst, the Ru content is in the range of 0.1% by weight to 5% by weight of the catalyst weight.  If the amount is less than 0.1% by weight, practical catalytic activity cannot be obtained.  If the amount exceeds 5% by weight, the decomposition rate of ammonia increases, but the disadvantage of using a large amount of expensive Ru increases in practice… In this respect, the Ru content is more preferably in the range of 0.3% to 3% by weight.”; see also Table 1 at paragraph [0054], which presents Examples 1-4 having Ru at 1 wt.%); and, specifically, a promoter comprising an alkali metal selected from sodium, potassium, rubidium, cesium, or combinations thereof (see paragraph [0018]: “The alkali metal contained in the catalyst has the effect of improving the activity of Ru for decomposing ammonia.  Examples of the alkali metal include, for example, Na, K, Rb, Cs or a mixture of two or more thereof.”); wherein the promoter can be present in an amount of from about 5 wt.% to about 20 wt.% of the catalyst system (see paragraph [0018], wherein “When the content of the alkali metal is less than 1% by weight, the effect of improving the catalyst activity is difficult to appear, and when the content exceeds 30% by weight, there is a limit in the support capacity of the carrier, and it does not contribute to the improvement of the ammonia decomposition activity… From this viewpoint, the content of the alkali metal is more preferably in the range of 3% by weight to 25% by weight.”; see also Table 1 at paragraph [0054], which presents Examples 1-4 having Cs as the alkali promoter at 5 wt.% or 10 wt.%).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally provide (i) a promoter comprising an alkali metal for the catalyst component of the catalyst system in the hydrogen formation apparatus of Collins because the addition of the alkali metal promoter to the ruthenium catalyst would enable the ammonia to be decomposed at a relatively low pressure and low temperature with a high space velocity and a high decomposition rate, as by Kataoka et al. (see paragraph [0066]).
The claimed amount of promoter from about 5 wt.% to about 20 wt.% (or from about 8 wt.% to about 15 wt.%) of the catalyst system does not confer patentability to the claim since the precise amount of promotor would have been considered a result effective variable by one having ordinary skill in the art (see Kataoka et al. at paragraph [0018]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the amount of alkali metal provided as the promoter in the ruthenium containing catalyst system in the apparatus of Collins in order to obtain the desired level of improvement in the catalyst activity, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	With respect to feature (ii), LV et al. discloses an ammonia decomposition catalyst system (see translation, in particular under the section DISCLOSURE, beginning on page 2 of translation; see also Claims section, beginning on page 5 of translation) comprising: 
a support material (i.e., a carrier such as CaO, MgO, TiO2, SiO2, Al2O3, or activated carbon; see also ref. claims 1 and 3); and a catalyst component supported on the support material, wherein the catalyst component comprises ruthenium that may be present in an amount less than 4 wt.% of the catalyst system (i.e., “... ruthenium by weight percentage content in the catalyst is 0.1-10%, the best ruthenium weight percent content is 1-5%.”  See also ref. claims 1-2).  Specifically, LV et al. discloses that the catalyst component may additionally comprise “several” auxiliary agents (see language in the translation, which states “several”, “several kinds”, or “one or more”, etc. auxiliary agents), wherein the auxiliary agents can be selected from Group IA alkali metals, for example sodium (Na) and potassium (K); Group IIA alkaline earth metals, for example magnesium (Mg) and calcium (Ca); and Group IIIB metals, for example yttrium (Y).  The auxiliary agents are present in an amount of from 0.1 - 30 wt.%, or preferably from 1 - 8 wt.%, of the catalyst system (see under DISCLOSURE; see also ref. claims 1, 5, 6, and 8).  In certain embodiments, the weight ratio of ruthenium to the auxiliary agent was 1:1 (e.g., in Example 1, Ru:Mg = 4:4; in Example 7, Ru:Y = 4:4).  Furthermore, under the preferred amount of Ru at 1-5 wt.% (see ref. claim 2) and the preferred amount of auxiliary agent at 1-8 wt.% (see ref. claim 8), the weight ratio of ruthenium to the auxiliary agent would satisfy the claimed weight ratio range of from about 8:1 to about 1:8.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further provide (ii) at least one additional metal selected from the group consisting of magnesium, calcium, scandium, strontium, yttrium, and combinations thereof for the catalyst component of the catalyst system in the hydrogen formation apparatus of Collins because Group IIA alkaline earth metals and Group IIIB metals were recognized as suitable auxiliary agents for improving the activity of ruthenium-based ammonia decomposition catalysts, wherein the auxiliary agents lower the ammonia decomposition temperature, enable higher flows of ammonia feed, and lower the residual amount of ammonia in the tail gas, as taught by LV et al. (see page 3 of translation, at the paragraph before MODE-FOR-INVENTION).
The claimed weight ratio of ruthenium to the at least one additional metal from about 8:1 to about 1:8 is not considered to confer patentability to the claim since the precise weight ratio would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the amount of ruthenium relative to the amount of the at least one additional metal of the catalyst system in the hydrogen formation apparatus of Collins in order to obtain the desired level of ammonia decomposition activity, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Lastly, the claimed amounts of ruthenium at less than 4 wt.%, less than 3 wt. %, less than 2 wt.%, or less than 1 wt. % do not confer patentability to the claim since the precise amount of ruthenium would have been considered a result effective variable by one having ordinary skill in the art (see Kataoka et al. at paragraph [0018]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the amount of ruthenium in the catalyst system in the hydrogen formation apparatus of Collins in order to obtain the desired level of catalyst activity, while balancing the ammonia decomposition rate with the added expense of having an increased amount of ruthenium, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 3,451,783) in view of Kataoka et al. (JP 10-85601 A) and LV et al. (CN 1506300 A), as applied to claim 1 above, and further in view of Aika et al. (Ammonia: Catalysis and Manufacture, Chapter 3: Ammonia Synthesis over Non-Iron Catalysts and Related Phenomena, pp. 103-148).
LV et al. discloses that suitable auxiliary agents comprise Group IIIB metals, including yttrium (Y) and lanthanum (La) (see translation under DISCLOSURE; see also ref. claims 1 and 6).  LV et al., however, does not indicate that hafnium (Hf) is a suitable auxiliary agent.
Aika et al. (see Table 3.1 at page 106-107) lists the reactivity of metals in forming surface nitrides, which is an important property of metals used for ammonia decomposition.
Yttrium (Y) exhibits (+) reactivity to form the surface nitride YN, with a standard heat of formation equal to -301 (kJ/N-atom 25°C) and a high (H) decomposition temperature.
Lanthanum (La) exhibits (+) reactivity to form the surface nitride LaN, with a standard heat of formation equal to -301 (kJ/N-atom 25°C) and a high (H) decomposition temperature.
	Hafnium (Hf) exhibits (+) reactivity to form the surface nitride HfN, with a standard heat of formation equal to -326 (kJ/N-atom 25°C) and a high (H) decomposition temperature.
	Y, La, and Hf thus exhibit similar properties and reactivity in forming surface nitrides.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further select hafnium as the at least one additional metal of the catalyst system in the modified hydrogen formation apparatus of Collins because yttrium, hafnium, and lanthanum would be expected to exhibit similar properties and reactivity in forming surface nitrides during the ammonia decomposition reaction, as taught by Aika et al.
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 3,451,783) in view of Kataoka et al. (JP 10-85601 A) and LV et al. (CN 1506300 A), as applied to claim 1 above, and further in view of Bell et al. (US 2014/0356738).
	Collins (see Figure) discloses that a first side of the hydrogen selective membrane (i.e., a permeate side of the membrane in the purifying unit 13, see column 4, lines 14-16) removes pure hydrogen as a final product (i.e., through conduit 23).  Collins, however, does not disclose a hydrogen collection tank fluidly connected to the first side of the hydrogen selective membrane via the conduit 23.  Collins also does not disclose a fuel cell fluidly connected to the first side of the hydrogen selective membrane via the conduit 23.
	Bell et al. discloses an apparatus (see Figure 1-2; paragraph [0024]) comprising: an ammonia source (i.e., an ammonia storage tank 2); a reactor (i.e., an ammonia dissociator 6 containing a bed of catalyst 112 to promote ammonia dissociation; see paragraph [0029]-[0030]) fluidly connected to the ammonia source such that ammonia flows from the ammonia source to the reactor; a heat exchanger (i.e., an ammonia conditioner 5, which comprises a heat exchanger; see paragraph [0028]) located between the ammonia source 2 and the reactor 6 and configured to heat the ammonia; and a hydrogen selective membrane (i.e., a separator 7 comprising a palladium-silver hydrogen separation membrane; see paragraph [0035]) fluidly connected to the reactor 6 such that reaction product from the reactor (i.e., conveyed through line 40) contacts the hydrogen selective membrane.  Specifically, Bell et al. discloses a hydrogen collection tank (i.e., a hydrogen conditioner 8, which further serves as a surge/interim storage tank for hydrogen, see paragraph [0036]) and a fuel cell (i.e., a fuel cell 10; see paragraph [0037]) fluidly connected to a first side of the hydrogen selective membrane 7 to receive hydrogen (i.e., through line 41) from the hydrogen selective membrane.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hydrogen collection tank and a fuel cell in fluid connection with the first side of the hydrogen selective membrane in the modified hydrogen formation apparatus of Collins because it was conventional in the art to provide such equipment to utilize pure hydrogen generated from the decomposition of ammonia as a fuel source for fuel cells, as taught by Bell et al. (see paragraph [0006]-[0011]).
Response to Arguments
Applicant’s arguments filed on August 8, 2022 have been carefully considered.  
In view of the amendments made to independent claim 1, which now further recites an ammonia source, a reactor fluidly connected to the ammonia source, a first heat exchanger, and a hydrogen selective membrane, the rejections under 35 U.S.C. §§ 102 and 103 as set forth in the final Office action have been overcome and are withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art references, detailed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774